Jenkins, Justice.
This case is controlled by the decision of this court in Morrison v. Slappey, 153 Ga. 724 (113 S. E. 82), where the grant of an interlocutory injunction against the threatened establishment of an undertaking business in a residential neighborhood until the final trial of the case before a jury was affirmed, which rule was followed in Harris v. Button, 168 Ga. 565 (148 S. E. 403). These cases are in accord with what seems to be the greater weight of recent authority, to the effect that the establishment and operation of an undertaking business in a section essentially and distinctively devoted to residential purposes, so as to bring the residents into close association with the moving and embalming of dead bodies, funerals, and harrowing incidents of death, with resulting inevitable injury to the health and happiness of such residents, as well as depreciation in the value of their property, may be an enjoinable nuisance. See notes and citations, 87 A. L. R. 1061; 46 C. J. 726, § 293; McCord v. Ed Bond & Condon Co., 175 Ga. 667, 672 (165 S. E. 590, 86 A. L. R. 703). The contradictory evidence authorized the finding that the locality of the proposed establishment in this case was and has remained essentially and distinctively residential in character; and the court *80did not err in granting an interlocutory injunction until the jury shall in due course and at the proper time decide this issue of fact.

Judgment affirmed.


All the Justices concur.